IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs October 27, 2015


                   CRAIG BEENE v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Dickson County
                     No. CR6611      Larry J. Wallace, Judge




              No. M2015-01054-CCA-R3-HC – Filed February 11, 2016
                        _____________________________

The petitioner, Craig Beene, appeals the summary dismissal of his petition for the writ of
habeas corpus. Because the petitioner failed to follow the procedural requirements
governing the writ of habeas corpus and failed to state a cognizable claim for relief, we
affirm the dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which ROBERT W.
WEDEMEYER and D. KELLY THOMAS, JR., JJ., joined.

Craig Beene, Whiteville, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; and Brent C. Cherry, Assistant
Attorney General for the Appellee, State of Tennessee.


                                       OPINION

                      FACTS AND PROCEDURAL HISTORY

        The petitioner was initially charged in a seven-count indictment, and he proceeded
to trial on the charges of attempted first degree (premeditated) murder, especially
aggravated kidnapping, reckless endangerment, and two counts of aggravated assault. In
the middle of his trial, the petitioner decided to accept a plea agreement, and he pled
guilty to attempted first degree murder, especially aggravated kidnapping, and one count
of aggravated assault in exchange for a seventeen-year sentence. Craig Lamont Beene v.
State, No. M2005-01322-CCA-R3-PC, 2006 WL 680919, at *1 (Tenn. Crim. App. Mar.
17, 2006).

       The petitioner filed a petition for post-conviction relief, alleging that he received
the ineffective assistance of counsel and that his guilty pleas were not knowing and
voluntary. Id. at *2. Relying on the medical competency report certifying that the
petitioner was competent to stand trial, the testimony of the petitioner and trial counsel,
and the findings of the trial court, this court concluded that the petitioner had “failed to
establish that he suffered from any form of diminished capacity or mental incapacity that
would have rendered his pleas unknowing or involuntary.” Id. at *7.

        In 2006, the petitioner filed a petition for the writ of habeas corpus in a federal
district court, which was denied. Craig L. Beene v. Stephen Dotson, Warden, No. 3:07-
0033, 2007 WL 1074014, at *4 (M.D. Tenn. April 4, 2007). In 2007, the petitioner filed
a petition for the writ of habeas corpus, arguing that that the trial court failed to inform
him of the minimum and maximum penalties for his guilty pleas, rendering the pleas
invalid and his judgments void because the pleas were not knowingly and voluntarily
entered. Craig L. Beene v. State, No. W2007-01748-CCA-R3-HC, 2008 WL 539049, at
*1 (Tenn. Crim. App. Feb. 27, 2008). On appeal, this court affirmed the summary
dismissal of the petition because the claim regarding involuntary guilty pleas was not
cognizable in a habeas corpus proceeding and because the petitioner failed to follow the
procedural requirements for filing a habeas corpus petition. Id. at *2.

       In 2009, the petitioner again sought habeas corpus relief, and this court affirmed
the dismissal of the petition because the petitioner failed to attach copies of the judgments
that he sought to challenge. Craig L. Beene v. State, No. M2011-02666-CCA-R3-HC,
2013 WL 871321, at *3 (Tenn. Crim. App. Mar. 8, 2013). The petitioner next filed a
petition for the writ of error coram nobis, and this court affirmed the denial of the
petition. Craig Beene v. State, No. M2012-01578-CCA-R3-CO, 2013 WL 1635519, at
*1-2 (Tenn. Crim. App. Apr. 16, 2013). The petitioner filed a fourth petition for the writ
of habeas corpus, contending that his guilty pleas were not knowing and voluntary due to
medications that he received in the Dickson County jail. Craig Beene v. State, No.
M2013-02318-CCA-R3-HC, 2014 WL 1912366, at *1 (Tenn. Crim. App. May 13, 2014).
This court affirmed the denial of the petition, concluding that the petitioner‟s claim
attacking the voluntariness of his guilty pleas did not present a cognizable claim for
habeas corpus relief because it would not make his judgments void. Id. at *3. The
petitioner filed a second petition for the writ of error coram nobis, and the denial of that
petition was affirmed by this court. Craig L. Beene, No. M2014-00088-CCA-R3-ECN,
2014 WL 3439508, at *1 (Tenn. Crim. App. July 14, 2014).


                                             2
        On January 20, 2015, the petitioner filed a “Motion for Nunc Pro Tunc” in the
Circuit Court for Dickson County requesting a competency hearing. On January 22,
2015, he filed a motion for transcripts of the probable cause hearing that led to his
transfer and admittance to Tennessee Christian Hospital. On February 2, 2015, while
incarcerated in Lauderdale County, the petitioner filed a petition for the writ of habeas
corpus in Dickson County, where he was convicted and sentenced. He contended that
during a hearing before a magistrate judge, he was transported to Tennessee Christian
Hospital and forcibly administered antipsychotic medication that left him “incompetent to
manage his own affairs let alone defend himself.” He argued that he was not appointed
counsel during the hearing or his hospitalization and that the deprivation of counsel at
this “critical stage” of the proceedings violated his Sixth Amendment right to counsel. At
the end of the petition, the petitioner included an “Affidavit for Venue of Filing,” which
asked the court to “entertain [his] request for change of venue . . . of County where
Petitioner is housed to County of sentencing Court because the sentencing court has
complete access to all of the records that are needed to corroborate the Petitioner[‟]s
claims.”

       The State filed a motion to dismiss, arguing that the petitioner had not provided a
sufficient reason for his failure to comply with the procedural requirement that a petition
for the writ of habeas corpus be filed in the court nearest in location to the petitioner.
The State further argued that the petitioner‟s claim of the denial of his right to counsel
was not a cognizable claim for habeas corpus relief. The trial court dismissed the
petition, finding that the petitioner had failed to comply with the procedural requirements
of the habeas corpus statutes.

       The petitioner filed a timely notice of appeal, and we proceed to consider his
claims.

                                       ANALYSIS

       On appeal, the petitioner raises several issues. He contends that the trial court
erred by dismissing the petition for failure to comply with Tennessee Code Annotated
section 29-21-105 when his previous petitions filed in Dickson County had not been
dismissed for non-compliance with that statute. He argues that the trial court did not
have jurisdiction to sentence him because he was deprived of his right to counsel. He
claims that the court should have ruled on his “Motion for Nunc Pro Tunc Competency
hearing” before issuing its order denying his petition for the writ of habeas corpus, and he
takes issue with the fact that the transcripts that he requested are not included in the
record.


                                             3
       “The determination of whether habeas corpus relief should be granted is a question
of law.” Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007) (citing Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000)). This court reviews the dismissal of a habeas corpus
petition de novo with no presumption of correctness given to the conclusions of the
habeas corpus court. Id. (citing State v. Livingston, 197 S.W.3d 710, 712 (Tenn. 2006).

       Article I, section 15 of the Tennessee Constitution guarantees a prisoner the right
to seek habeas corpus relief. However, the grounds for the writ are very narrow. Taylor
v. State, 995 S.W.2d 78, 83 (Tenn. 1999). Habeas corpus relief is available “only when
„it appears upon the face of the judgment or the record upon which the judgment is
rendered‟ that a convicting court was without jurisdiction or authority to sentence a
defendant, or that a defendant‟s sentence of imprisonment or other restraint has expired.”
Archer v. State, 851 S.W.2d 157, 164 (Tenn. 1993) (quoting State v. Galloway, 45 Tenn.
(5 Cold.) 326, 336-37 (Tenn. 1868)). “[T]he purpose of a habeas corpus petition is to
contest void and not merely voidable judgments.” Potts v. State, 833 S.W.2d 60, 62
(Tenn. 1992) (citing State ex rel. Newsom v. Henderson, 424 S.W.2d 186, 189 (Tenn.
1968)). A void judgment “is one in which the judgment is facially invalid because the
court lacked jurisdiction or authority to render the judgment or because the defendant‟s
sentence has expired.” Taylor, 995 S.W.2d at 83 (citing Dykes v. Compton, 978 S.W.2d
528, 529 (Tenn. 1998)). A voidable judgment “is facially valid and requires the
introduction of proof beyond the face of the record or judgment to establish its
invalidity.” Id.

       The burden is on the petitioner “to show by a preponderance of the evidence that
the sentence is void or that the confinement is illegal.” Wyatt v. State, 24 S.W.3d 319,
322 (Tenn. 2000). A trial court may dismiss a habeas corpus petition without a hearing if
the petition fails to establish that the challenged judgment is void. T.C.A. § 29-21-109;
Hickman v. State, 153 S.W.3d 16, 20 (Tenn. 2004).

       The procedural requirements governing the writ of habeas corpus “„are mandatory
and must be followed scrupulously.‟” Summers, 212 S.W.3d at 259 (quoting Archer, 851
S.W.2d at 165). A petition may be summarily dismissed if the petitioner fails to comply
with all of the statutory procedural requirements. Id. at 260. Tennessee Code Annotated
section 29-21-105 states that an application for the writ of habeas corpus “should be
made to the court or judge most convenient in point or distance to the applicant, unless a
sufficient reason be given in the petition for not applying to such court or judge.” Our
supreme court has interpreted this provision to mean that the petition should be filed in
“the county where the petitioner is being held, unless a sufficient reason is given for not
doing so.” Carter v. Bell, 279 S.W.3d 560, 562-63 (Tenn. 2009).


                                            4
      The petitioner is incarcerated in Lauderdale County, and he filed his petition in
Dickson County, where he was convicted. At the end of his petition, he attached an
“Affidavit for Venue of Filing,” asking that the court entertain his request for a “change
of venue” from the county where he was housed to the county where he was convicted
“because the sentencing court has complete access to all of the records that are needed to
corroborate” his claims.

       This court has held that when a habeas corpus petition raises a claim that the
petitioner‟s sentence is illegal, “the fact that the convicting court possesses relevant
records and retains the authority to correct an illegal sentence at anytime is a sufficient
reason under Tennessee Code Annotated section 29-21-105 for the petitioner to file in the
convicting court rather than the court closest in point of distance.” Davis v. State, 261
S.W.3d 16, 22 (Tenn. Crim. App. 2008). Significantly, however, the petitioner does not
argue that his sentence is illegal but instead contends that the judgments are void because
his Sixth Amendment right to counsel was violated. As a result, we conclude that “the
petitioner did not raise a sentencing issue to justify the filing of the petition in” Dickson
County instead of Lauderdale County. Ricardo Davidson v. Avril Chapman, Warden,
No. M2014-00565-CCA-R3-HC, 2014 WL 7011499, at *2 (Tenn. Crim. App. Dec. 12,
2014) (citing Timmy Charles McDaniel v. David Sexton, Warden, No. E2012-01443-
CCA-R3-HC, 2013 WL 1190813, at *5 (Tenn. Crim. App. Mar. 25, 2013)); see also
Vance McCaslin v. State, No. M2009-00898-CCA-R3-HC, 2010 WL 1633391, at *3
(Tenn. Crim. App. April 7, 2010).

        Further, even if the petition was properly filed in Dickson County, we conclude
that the petitioner has not stated a cognizable claim for habeas corpus relief. The
petitioner‟s claim that he was denied his Sixth Amendment right to counsel would render
the judgments voidable and not void, and the allegation does not give rise to a cognizable
claim for habeas corpus relief. Timothy C. Watson v. State, No. M2011-01726-CCA-R3-
HC, 2012 WL 1417313, at *1 (Tenn. Crim. App. April 20, 2012) (citing Mohamed F. Ali
v. State, No. 03C01-9704-CR-00163, 1998 WL 309201, at *2 (Tenn. Crim. App. June 12,
1998)). The petitioner‟s claim regarding his Motion for a Nunc Pro Tunc competency
hearing is essentially an attempt to re-litigate the issue of his competency and his ability
to enter knowing and voluntary guilty pleas. This court has already concluded that the
petitioner was competent to enter his guilty pleas and that such a claim is not appropriate
for a habeas corpus petition. Craig Lamont Beene, 2006 WL 680919, at *7; Craig Beene,
2014 WL 1912366, at *3. The petitioner‟s remaining claim regarding the absence of his
requested transcripts is not supported by argument or citation to legal authority, and it is
waived. See Tenn. Ct. Crim. App. R. 10(b) (“Issues which are not supported by
argument, citations to authorities, or appropriate references to the record will be treated
as waived by this court.”) We conclude that the habeas corpus court properly dismissed
the petition, and the petitioner is not entitled to any relief.
                                             5
                            CONCLUSION

Based upon the foregoing, we affirm the judgment of the habeas corpus court.


                                        _________________________________
                                        JOHN EVERETT WILLIAMS, JUDGE




                                    6